UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6665



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD RAY BARBER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-93-124)


Submitted:   November 22, 2000         Decided:     December 19, 2000


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Ray Barber, Appellant Pro Se.    Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Ray Barber seeks to appeal the district court’s order

dismissing his motion for return of forfeited property. We dismiss

the appeal for lack of jurisdiction because Appellant’s notice of

appeal was not timely filed.

     In   civil   cases   in   which   the   United   States   is   a   party,

litigants are accorded sixty days after the entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

February 3, 2000.    Appellant’s notice of appeal was filed on April

26, 2000.*    Because Appellant failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




     *
       For the purpose of this appeal we assume that the date ap-
pearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                       2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3